Citation Nr: 1749727	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-39 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition.


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1963 to May 1969.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

In October 2017, the Veteran filed a Motion to Advance on the Docket due to age. This motion is granted, and this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In an April 2013 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder; he did not perfect a timely appeal or submit additional evidence within one year thereof. 

2. The evidence added to the file subsequent to the April 2013 rating decision does not relate to a previously unestablished fact and does not present a reasonable possibility of substantiating the claim of service connection for a low back disorder.


CONCLUSION OF LAW

No new and material evidence has been submitted to reopen the claim of service connection for a low back disorder. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence - In General

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The Veteran originally filed a claim for service connection for his low back condition in December 2002. It was denied in an April 2003 rating decision, which was appealed and denied in a January 2006 Board decision. The Veteran has attempted to reopen his claim for service connection several times subsequently. Most recently, the RO denied service connection for a low back condition in April 2013, finding that there was no evidence this condition was incurred in or caused by active duty service. The Veteran did not did not perfect a timely appeal or submit additional new and material evidence within one year, and therefore the decision became final.

New evidence received subsequent to the April 2013 rating decision is a website printout regarding the Veteran's childhood illness, Legg-Calve-Perthes disease, and a printout of the Veteran's current health conditions from CAPRI. The Veteran admits and the Board found in a January 2006 final decision that the Veteran's Legg-Calve-Perthes disease pre-existed his active military service. These printouts do not in any way relate the Veteran's low back condition to any incident during his military service. The Board finds that these additional records do not constitute new and material evidence. The application to reopen the Veteran's claim for service connection for a low back condition is denied.


ORDER

The application to reopen a claim of entitlement to service connection for a low back condition is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


